Citation Nr: 0733294	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a digestive disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the veteran's claim of 
entitlement to service connection for a digestive disorder.  
The veteran perfected a timely appeal of this determination 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant case must be remanded for a VA medical opinion to 
determine the nature and etiology of any digestive disorder.

The veteran's service medical records indicate complaints of 
and treatment for abdominal or stomach problems in March 
1968, April 1968, July 1968, and August 1968, with diagnoses 
of gastritis, chronic gastritis, and esophagitis.

The post-service medical record indicates repeated complaints 
of abdominal and gastric pain, repeated diagnoses of chronic 
epigastric pain and chronic abdominal pain, and intermittent 
diagnoses of diarrhea, for the period of April 1983 to August 
1985, and from April 1994 to November 2005.  The record 
specifically reflects the following: a February 1985 
radiology report indicating a moderate-sized hiatus hernia, 
with minor reflux noted; an April 1996 diagnostic report 
indicating a normal right upper quadrant ultrasound status-
post cholecystectomy; a March 2003 note indicating a 
diagnosis of irritable bowel syndrome; March 2003 notes 
indicating that, although the veteran was diagnosed as having 
gastroesophageal reflux disease for many years, a lack of 
response to therapy suggested that gastroesophageal reflux 
was not the source of his xiphoid area pain; a March 2003 
colonoscopy report indicating that diverticular disease was 
prominent in the sigmoid colon; a July 2000 report indicating 
that esophagogastroduodenoscopy was negative, with 
unremarkable esophagus and stomach, no evidence of 
esophagitis, gastritis, or ulcers, and with the duodenal bulb 
showing some nodularity, but without any inflammation, with a 
notation that the veteran's epigastric sensitivity to touch 
was most likely of psychological origin; and a September 2000 
report indicating that computed tomography of the abdomen was 
unrevealing.

In light of the veteran's in-service complaints of stomach 
pain lasting over a period of months, the uncertain and 
inconsistent diagnoses regarding the veteran's claimed 
digestive condition in the record, the fact that the record 
indicates repeated complaints of and treatment for stomach 
problems beginning in April 1983, and the fact that there is 
no opinion of record as to whether any current digestive 
disorder might be related to the veteran's period of service, 
the instant case must be remanded for a VA medical opinion.  
See 38 C.F.R. § 3.159(c)(4).  Such opinion should state 
whether the veteran has a current digestive disorder, what 
the nature of any current digestive disorder is, and whether 
any such current disorder is etiologically related to the 
veteran's period of service.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current digestive disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
digestive disorder, and (2) whether it 
is at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.












The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



